                Case 2:20-cv-00361-RAJ Document 12 Filed 07/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8   KEITH GORMEZANO,                                 Civil No. 2:20-CV-00361-RAJ
 9
              Plaintiff,
10
              vs.                                     PROPOSED ORDER
11
     COMMISSIONER OF SOCIAL
12   SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date

15   shall be amended as follows:
              Defendant shall have up to and including August 24, 2020, to file a response to
16
     Plaintiff’s Complaint, including the certified administrative record, which shall be filed
17
     within ten days of its availability to the Office of the General Counsel. If the
18   Commissioner is unable to file the certified administrative record by that date, the
19   Commissioner shall file an additional motion for extension every 28 days until the
     certified administrative record becomes available.
20
              DATED this 28th day of July, 2020.
21

22                                                     A
23                                                     The Honorable Richard A. Jones
                                                       United States District Judge
24

     Page 1         ORDER - [2:20-CV-00361-RAJ]
